DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 20130143338 A1) hereinafter Stephens in view of Lee et al. (KR 20170071395 A) hereinafter Lee.

Regarding claim 1, Stephens teaches A transmitter (Stephens: Fig. 1A and B: high-density stack laser diode array device 100), the transmitter comprising:
at least two individual semiconductor lasers (Stephens: Figs. 1A and B: Laser diode bars 110, 112, 114, 116, and 118. Paragraph 0051 describes that a laser diode bar may have only one emitter, in which the diode bar is made with semiconductors as described in paragraph 0029) directly interconnected mechanically and electrically in series (Stephens: Paragraph 0029 describes that layers of solder 120 which is shown in Fig. 1A and B connects the laser diode bars mechanically and electrically, and paragraph 0033 describes that the laser diode bars are connected in a series circuit).
Stephens fails to teach using the transmitter for a lidar application and configuring the transmitter to generate and emit electromagnetic beams in a scanning region.
Lee teaches using a transmitter for a lidar application (Lee: Fig. 3: Light Source 10) and configuring the transmitter to generate and emit electromagnetic beams in a scanning region (Lee: Paragraph B in page 5 describes that light is emitted to scan an area using a group of lasers).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the transmitter from Stephens for A laddar light source detecting apparatus from Lee. One of ordinary skill in the art would have been motivated to apply the transmitter from Stephens for a scanning purpose since the diode array device from 

Regarding claim 2, The combination of Stephens and Lee teaches the transmitter of claim 1 (In regards to the rejection made in claim 1).
Stephens fails to teach at least one beam-shaping optic positioned in an optical path of the emitted beams
Lee, however, teaches at least one beam-shaping optic positioned in an optical path of the emitted beams (Lee: Fig. 3: A first aspherical lens 30).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the aspherical lens from Lee in front of the high-density stack laser diode array device from Stephens. One of ordinary skill in the art would have been motivated to add a beam-shaping optic so that as described in paragraph A in page 3, the beam may be steered to a predetermined angle. This would then provide more flexibility in building the transmitter so that the transmitter is not required to be facing a specific direction.

Regarding claim 5, The combination of Stephens and Lee teaches the transmitter of claim 1 (In regards to the rejection made in claim 1), wherein the interconnection is by soldered connections (Stephens: Paragraph 0029 describes that layers of solder 120 which is shown in Fig. 1A and B connects the laser diode bars mechanically and electrically).

Regarding claim 6, The combination of Stephens and Lee teaches the transmitter of claim 1 (In regards to the rejection made in claim 1), wherein the at least two semiconductor lasers are surface emitters or edge emitters stacked or positioned adjacent to each other (Stephens: Paragraph 0031 describes that has an emitting surface, and Fig. 1A and B shows that the laser diode bars are placed next to each other).

Regarding claim 9, Stephens teaches a transmitter (Stephens: Fig. 1A and B: high-density stack laser diode array device 100) that includes
at least two individual semiconductor lasers (Stephens: Figs. 1A and B: Laser diode bars 110, 112, 114, 116, and 118. Paragraph 0051 describes that a laser diode bar may have only one emitter, in which the diode bar is made with semiconductors as described in paragraph 0029) directly interconnected mechanically and electrically in series (Stephens: Paragraph 0029 describes that layers of solder 120 which is shown in Fig. 1A and B connects the laser diode bars mechanically and electrically, and paragraph 0033 describes that the laser diode bars are connected in a series circuit)
Stephens fails to teach A lidar scanner for scanning a scanning region defined by a vertical and a horizontal scanning angle using electromagnetic beams, the lidar scanner comprising:

a receiver, wherein the receiver is configured to receive beams reflected by at least one object located in the scanning region; and
a processor, wherein the processor is configured to evaluate the received reflected beams.
Lee, however, teaches A lidar scanner (Lee: Fig. 3: A laddar light source detecting apparatus 1000a) for scanning a scanning region defined by a vertical and a horizontal scanning angle using electromagnetic beams (Lee: Paragraph B in page 5 describes that this device scans horizontally and vertically), the lidar scanner comprising:
a transmitter configured to generate and emit electromagnetic beams in a scanning region (Lee: Paragraph B in page 5 describes that light is emitted to scan an area in vertical angle);
a receiver, wherein the receiver is configured to receive beams reflected by at least one object located in the scanning region (Lee: Fig. 3: CCD 90a); and
a processor, wherein the processor is configured to evaluate the received reflected beams (Lee: Fig. 3: Detector 90. Paragraph C in page 5 describes that detector 90 uses the reflected beams to determine the position of an object).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to apply the transmitter from Stephens for A laddar light source detecting apparatus from Lee. One of ordinary skill in the art would have been motivated to apply the transmitter from Stephens for a scanning purpose since the diode array device from Stephens provides a compact laser diode array that would help reduce the size of the A laddar light source detecting apparatus from Lee.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Lee and Wikipedia article on Aspheric Lens from December 9th, 2016.

Regarding claim 3, The combination of Stephens and Lee teaches the transmitter of claim 2 (In regards to the rejection made in claim 2).
Stephens fails to teach that at least one beam-shaping optic includes an aspherical lens or a diffractive optic.
Lee, however, teaches that at least one beam-shaping optic includes an aspherical lens or a diffractive optic (Lee: Fig. 3: A first aspherical lens 30).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the aspherical lens from Lee in front of the high-density stack laser diode array device from Stephens. One of ordinary skill in the art would have been motivated to add a beam-shaping optic so that as described in paragraph A in page 3, the beam may be steered to a predetermined angle. This would then provide more flexibility in building the transmitter so that the transmitter is not required to be facing a specific direction. In addition, the benefits of an aspheric lens are well-known as described in paragraph A in page 1 . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Lee, Shao (CN 202904126), and Thorlabs article on Acylindrical Lens from April 10th, 2016.

Regarding claim 4, The combination of Stephens and Lee teaches the transmitter of claim 2 (In regards to the rejection made in claim 2), wherein the at least one beam-shaping optic includes a beam homogenizing aspherical lens and a collimating aspherical cylindrical lens downstream from the aspherical lens relative to a direction of the emission. 
Stephen fails to teach a beam homogenizing aspherical lens and a collimating aspherical cylindrical lens.
Shao, however, teaches a beam homogenizing aspherical lens and a collimating aspherical cylindrical lens (Shao: In the optical path of laser light source 1, a cylindrical lens 10 and an Improved Type Powell Lens 11 are placed).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a cylindrical lens and an Improved Type Powell Lens from Shao in front of the high-density stack laser diode array device from Stephens. One of ordinary skill in the art would have been motivated to add a beam homogenizing aspherical lens and a cylindrical lens in the optical axis so that as described in Shao paragraph 0003 and 0005, the beam becomes more uniform.
Stephen fails to teach that the beam homogenizing aspherical lens comes before a collimating cylindrical lens in the laser’s optical path.
Shao fails to teach that the beam homogenizing aspherical lens comes before a collimating cylindrical lens in the laser’s optical path.
Although Shao does not specifically teach that the beam homogenizing aspherical lens comes before a collimating aspherical cylindrical lens in the laser’s optical path, it is obvious to change the order of components as described in MPEP 2144.04 VI: Part C. Therefore, one of ordinary skill in the art would have been motivated to add the beam homogenizing aspherical lens before a collimating cylindrical lens in the laser’s optical path.
	Stephen does not teach using an aspherical collimating cylindrical lens instead of a collimating cylindrical lens, but it is well known in the art that aspherical cylindrical lens has a benefit of aberration-reduction as described in paragraph A in page 1 of an article from Thorlabs on Acylindrical lenses from 2016.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Lee and Shimokoshi (US 20130022061 A1). 


Stephens fails to teach at least one driver, wherein the at least two semiconductor lasers are electrically controllable by the at least one driver. 
Shimokoshi, however, teaches at least one driver, wherein the at least two semiconductor lasers are electrically controllable by the at least one driver (Shimokoshi: Fig. 2 shows that multiple laser diodes are controlled by a laser diode driving device 1 which is connected in a series circuit to the laser diodes).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to drive the stack of emitters from Stephens with a driver from Shimokoshi. One of ordinary skill in the art would have been motivated to have a driver to control the semiconductor lasers so that the laser is not constantly emitted, but is coordinated to emit at only certain timers to save energy.

Regarding claim 8, The combination of Stephens, Lee, Shimokoshi teaches the transmitter of claim 7 (In regards to the rejection made in claim 7).
	Stephens fails to teach that at least wo semiconductor lasers are connected electrically to the at least one driver by a series circuit.
Shimokoshi, however, teaches that at least two semiconductor lasers are connected electrically to the at least one driver by a series circuit (Shimokoshi: Fig. 2 shows that multiple laser diodes are controlled by a laser diode driving device 1 which is connected in a series circuit to the laser diodes).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to drive the stack of emitters from Stephens with a driver from Shimokoshi with a series circuit. One of ordinary skill in the art would have been motivated to add the driver in a series circuit since as shown in Fig. 8 and paragraph 0007 from Shimokoshi, a driver in a series circuit is conventional. This would then make the production of the transmitter more flexible as there would be many compatible electronics and optics.

Prior arts cited but not applied
Dinger et al. (US 20050018726 A1) hereinafter Dinger teaches building a series circuit of diode lasers.

Reichert (US 20080089371 A1) teaches building an array of emitters.

Lin et al. (DE 102015105393 A1) teaches using a diffractive optical element for a laser.

Keller et al. (DE 102010001113 A1) teaches using a series circuit of diodes.

Gabello et al. (US 20020172514 A1) teaches using a series circuit of diodes.

Jiang et al. (US 20070241933 A1) teaches that an array of VCSELs and a VCSEL are interchangeable.

Wilks et al. (US 20140152813 A1) teaches using a series circuit of diodes.

Kan (US 20050205878 A1) teaches that an emitter may be replaced with an array of emitters.

Shobu et al. (WO 2018147453) hereinafter Shobu teaches building a series circuit for a laser radar device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645